“ ‘An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal’ ” (Gandolfi v Gandolfi, 66 AD3d 834, 835 [2009], quoting NYCTL 1998-1 Trust v Shahipour, 29 AD3d 965 [2006]; see Patel v Patel, 270 AD2d 241 [2000]). “The appendix shall contain those portions of the record necessary to permit the court to fully consider the issues which will be raised by the appellant and the respondent” (22 NYCRR 670.10-b [c] [1]; see CPLR 5528 [a] [5]). Here, critical exhibits are missing from the plaintiff’s appendix. “These omissions inhibit the court’s ability to render an informed decision on the merits of the appeal” (Matter of Embro v Smith, 59 AD3d 542 [2009] [citation and internal quotation marks omitted]; see Gaffney v Gaffney, 29 AD3d 857 [2006]). Accordingly, the appeal must be dismissed (see Matter of Embro v Smith, 59 AD3d at 542). Rivera, J.E, Roman, Sgroi and Cohen, JJ., concur.